Name: 81/57/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 20 January 1981 laying down the provisional arrangements applicable to trade between the Hellenic Republic and the ACP States in products covered by that Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-02-27

 Avis juridique important|41981D005781/57/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 20 January 1981 laying down the provisional arrangements applicable to trade between the Hellenic Republic and the ACP States in products covered by that Community Official Journal L 053 , 27/02/1981 P. 0065 - 0066++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 20 JANUARY 1981 LAYING DOWN THE PROVISIONAL ARRANGEMENTS APPLICABLE TO TRADE BETWEEN THE HELLENIC REPUBLIC AND THE ACP STATES IN PRODUCTS COVERED BY THAT COMMUNITY ( 81/57/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE MEMBER STATES HAVE CONCLUDED AMONG THEMSELVES THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS NEGOTIATIONS WERE OPENED BETWEEN THE COMMUNITY AND THE ACP STATES ON 28 NOVEMBER 1980 WITH A VIEW TO CONCLUDING A PROTOCOL ADJUSTING THE SECOND ACP - EEC CONVENTION IN ORDER TO TAKE ACCOUNT OF THE ACCESSION OF THE HELLENIC REPUBLIC ; WHEREAS THE 1979 ACT OF ACCESSION PROVIDES IN THE FIRST PARAGRAPH OF ARTICLE 119 THEREOF THAT IF SUCH A PROTOCOL IS NOT CONCLUDED ON 1 JANUARY 1981 THE COMMUNITY SHALL TAKE THE NECESSARY MEASURES TO DEAL WITH THIS SITUATION AFTER ACCESSION ; WHEREAS IT IS NECESSARY TO ESTABLISH UNILATERALLY THE SPECIFIC CONDITIONS OF APPLICATION BY THE HELLENIC REPUBLIC , OF THE TRADE ARRANGEMENTS RESULTING FROM THE AGREEMENT ON PRODUCTS WITHIN THE PROVINCE OF THE EUROPEAN COAL AND STEEL COMMUNITY , SIGNED AT LOME ON 31 OCTOBER 1979 PENDING THE RESULT OF NEGOTIATIONS WHICH ARE TAKING PLACE WITH THE ACP STATES WITH A VIEW TO CONCLUDING A PROTOCOL CONTAINING ADJUSTMENTS TO AND TRANSITORY MEASURES RELATING TO THE ABOVEMENTIONED AGREEMENT TO TAKE ACCOUNT OF THE ACCESSION OF THE HELLENIC REPUBLIC ; IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 FROM 28 FEBRUARY 1981 UNTIL 30 APRIL 1981 , THE PROVISIONAL ARRANGEMENTS APPLICABLE TO TRADE BETWEEN THE HELLENIC REPUBLIC AND THE ACP STATES SHALL BE THOSE RESULTING FROM THE AGREEMENT ON ECSC PRODUCTS AND THE ANNEX TO THIS DECISION . THE ARRANGEMENTS APPLICABLE TO TRADE TO ENTER INTO FORCE AS FROM 1 MAY 1981 WILL BE ESTABLISHED LATER ON . ARTICLE 2 MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO IMPLEMENT THIS DECISION . DONE AT BRUSSELS , 20 JANUARY 1981 . THE PRESIDENT CH . A . VAN DER KLAAUW ANNEX SPECIFIC CONDITIONS OF APPLICATION OF THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE ACP STATES TO TAKE ACCOUNT OF THE ACCESSION OF THE HELLENIC REPUBLIC ARTICLE 1 FOR THE PRODUCTS COVERED BY THE AGREEMENT , THE HELLENIC REPUBLIC SHALL PROGRESSIVELY ABOLISH CUSTOMS DUTIES ON IMPORTS OF PRODUCTS ORIGINATING IN THE ACP STATES IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON 28 FEBRUARY 1981 , EACH DUTY SHALL BE REDUCED TO 90 % OF THE BASIC DUTY , - ON 1 JANUARY 1982 , EACH DUTY SHALL BE REDUCED TO 80 % OF THE BASIC DUTY , - THE FOUR OTHER REDUCTIONS OF 20 % EACH SHALL BE MADE ON : - 1 JANUARY 1983 , - 1 JANUARY 1984 , - 1 JANUARY 1985 , - 1 JANUARY 1986 . ARTICLE 2 THE BASIC DUTY TO WHICH THE SUCCESSIVE REDUCTIONS AS PROVIDED FOR IN ARTICLE 1 ARE TO BE APPLIED SHALL , FOR EACH PRODUCT , BE THE DUTY ACTUALLY APPLIED ON 1 JULY 1980 BY THE HELLENIC REPUBLIC IN RESPECT OF THE ACP STATES . ARTICLE 3 1 . THE HELLENIC REPUBLIC SHALL PROGRESSIVELY ABOLISH CHARGES HAVING AN EQUIVALENT EFFECT TO CUSTOMS DUTIES ON IMPORTS OF PRODUCTS ORIGINATING IN THE ACP STATES IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON 28 FEBRUARY 1981 , EACH CHARGE SHALL BE REDUCED TO 90 % OF THE BASIC RATE , - ON 1 JANUARY 1982 , EACH CHARGE SHALL BE REDUCED TO 80 % OF THE BASIC RATE , - THE FOUR OTHER REDUCTIONS OF 20 % EACH SHALL BE MADE ON : - 1 JANUARY 1983 , - 1 JANUARY 1984 , - 1 JANUARY 1985 , - 1 JANUARY 1986 . 2 . THE BASIC RATE TO WHICH THE SUCCESSIVE REDUCTIONS AS PROVIDED FOR IN PARAGRAPH 1 ARE TO BE APPLIED , SHALL , FOR EACH PRODUCT BE THE RATE APPLIED BY THE HELLENIC REPUBLIC ON 31 DECEMBER 1980 IN RESPECT OF THE COMMUNITY OF NINE . 3 . ANY CHARGE HAVING AN EQUIVALENT EFFECT TO A CUSTOMS DUTY ON IMPORTS INTRODUCED AS FROM 1 JANUARY 1979 IN TRADE BETWEEN GREECE AND THE ACP STATES SHALL BE ABOLISHED ON 28 FEBRUARY 1981 . ARTICLE 4 IF THE HELLENIC REPUBLIC SUSPENDS OR REDUCES , MORE QUICKLY THAN ENVISAGED IN THE ESTABLISHED TIMETABLE , CUSTOMS DUTIES OR CHARGES HAVING AN EQUIVALENT EFFECT ON PRODUCTS IMPORTED FROM THE COMMUNITY OF NINE , THE HELLENIC REPUBLIC SHALL ALSO SUSPEND OR REDUCE , TO THE SAME LEVEL , THESE DUTIES OR CHARGES HAVING AN EQUIVALENT EFFECT ON PRODUCTS ORIGINATING IN THE ACP STATES . ARTICLE 5 1 . IMPORT DEPOSITS AND CASH PAYMENTS IN FORCE IN GREECE ON 31 DECEMBER 1980 WITH REGARD TO IMPORTS OF PRODUCTS ORIGINATING IN THE ACP STATES SHALL BE PROGRESSIVELY ELIMINATED OVER A PERIOD OF THREE YEARS FROM 28 FEBRUARY 1981 . THE RATE OF IMPORT DEPOSITS AND CASH PAYMENTS SHALL BE REDUCED IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - 28 FEBRUARY 1981 : 25 % , - 1 JANUARY 1982 : 25 % , - 1 JANUARY 1983 : 25 % , - 1 JANUARY 1984 : 25 % . 2 . IF THE HELLENIC REPUBLIC REDUCES TOWARDS THE COMMUNITY OF NINE THE RATE OF IMPORT DEPOSITS OR CASH PAYMENTS MORE QUICKLY THAN AS PROVIDED UNDER THE TIMETABLE SET OUT IN PARAGRAPH 1 , THE HELLENIC REPUBLIC SHALL MAKE THE SAME REDUCTION WITH REGARD TO IMPORTS ORIGINATING IN THE ACP STATES .